DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 5-8, 13, 15-17, 19, 23-24, and 29 are presently under examination. Claims 2-4, 9-12, 14, 18, 20-22, 25-28 and 30-33 are presently cancelled by applicant’s amendments to the claims filed with the response dated 16 November 2021.
Applicant’s amendments to the claims have overcome the prior grounds of rejection set forth in the final rejection dated 16 November 2021 and these grounds of rejection are therefore withdrawn.
Applicant’s amendments to the claims filed with the response dated 16 November 2021 have introduced new issues of indefiniteness and a new rejection of these issues is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites “the organic solar cell of claim 1, wherein the second layer of the counter electrode is arranged directly on the first layer of the counter electrode”, but claim 1 form which claim 29 depends recites “wherein the first intermediate layer is arranged between the first layer and the second layer” and recites “wherein the second intermediate layer… is incorporated between the first intermediate layer and the first layer”, thus there appear to be two layers between the first layer and the second layer of the counter electrode. It’s unclear how the second layer could be arranged directly on the first layer of the counter electrode and still meet these limitations as “directly” implies no other layers are between the first layer and the second layer of the counter electrode. As such, the scope of claim 29 cannot be determined and is rendered indefinite.

Allowable Subject Matter
Claims 1, 5-8, 13, 15-17, 19, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the limitations “wherein the counter electrode includes a first layer comprising Ag or a metal alloy comprising Ag, a second layer being arranged on the first layer and having a layer thickness between 10 and 100 nm and an index of refraction of more than 2, wherein the second layer comprises an alkali or alkaline earth metal or a nitride, selenide, sulfide, oxide, or telluride, a first intermediate layer made of Ca, Mg, or MoOx, wherein the first intermediate layer is arranged between the first layer and the second layer, and a second intermediate layer made of Nb2O5, wherein the second intermediate layer has a layer thickness between 5 and 40 nm and is incorporated between the first intermediate layer and the first layer” which are not entirely taught by the cited prior art of record. Specifically, the arrangement of a second intermediate layer made of Nb2O5, wherein the second intermediate layer has a layer thickness between 5 and 40 nm and is incorporated between the first intermediate layer made of Ca, Mg, or MoOx and the first layer comprising Ag or a metal alloy comprising Ag is not taught or made obvious by the prior art of record.
The prior art of Liu (US 7,259,405) teaches in column 7 teaches one or more buffer layers (intermediate layers) on the first layer of the counter electrode, but does not explicitly disclose the claimed materials of the first and second intermediate layers at the recited thickness range in the specified order. The prior art of Namiki et al. (US 5,457,565), Bulovic et al. (US 6,198,092) and Yoshikawa et al (US 2009/0151787) do not make up for the deficiencies of Liu.
As such, claim 1 and its dependents claims 5-8, 13, 15-17, 19, and 23-24 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726